Citation Nr: 1614809	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1981, from May 1981 to May 1984, and from June 1984 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for residuals of a chin injury, and did not reopen claims for entitlement to service connection for a lumbar spine disability and a cervical spine disability.  

In January 2015, the Board remanded the issues then on appeal for further development, to include associating service treatment records with the claims file and allowing the Veteran the opportunity to undergo VA examinations.  The AMC granted the issue of entitlement to service connection for residuals of a chin injury in a June 2015 rating decision.  The issues relating to spine disability were subsequently re-certified to the Board.  


FINDING OF FACT

In a March 15, 2016 rating decision, the AMC granted entitlement to service connection for a lumbar spine disability and a cervical spine disability, effective as of May 31, 2007; there is no unresolved question of fact or law in those matters before the Board.


CONCLUSIONS OF LAW

The appeal seeking entitlement to service connection for a lumbar spine disability is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R.          § 20.101 (2015).

The appeal seeking entitlement to service connection for a cervical spine disability is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R.      § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (2014).

In August 2015, the AMC certified the issues of entitlement to service connection for a cervical spine disability and a lumbar spine disability to the Board.  Subsequent to certifying the claims to the Board, the AMC granted the Veteran's claims in a March 15, 2016 rating decision.  As the Veteran's claims have been granted, no unresolved question of fact or law remains before the Board.  See 38 U.S.C.A. § 7105; see also Baughman, supra.  


ORDER

The appeal seeking entitlement to service connection for a lumbar spine disability is dismissed.

The appeal seeking entitlement to service connection for a cervical spine disability is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


